DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/22 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As communicated in the Advisory Action dated 8/24/22, the Examiner was persuaded that the Applicant’s current amendments overcome the outstanding §101 rejection. The Examiner notes the amendments include treating affected patients using specific categories of drugs. The Examiner has considered guidance in the MPEP, sec. 2106.04(d)(2) as well as Examples 29 and 43 noted by the Applicant in their remarks, (pp. 10-11) and finds that the proposed amendments integrate the identified judicial exceptions into a practical application.
However, the Examiner was not persuaded that the Applicant’s amendments place the application in condition for allowance over the prior art. In an updated search necessitated by the Applicant’s amendments, the Examiner has identified additional references which are cited in the §103 rejections infra.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23, 28, 33 and 38 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 23 recites “A computer system ... comprising (i) a processor, and (ii) a storage medium that stores instructions which, when executed by the processor, cause the processor to ... (e) provide drug treatment to the subject thereby treating the subject for the asymptomatic or prodromal phase of Alzheimer’s disease”. However, it is unclear how the computer system provides drug treatment to the subject.
The Examiner suggests that the Applicant may have intended to claim that the computer system recommends or prescribes a particular course of treatment. (For the purpose of examination with respect to prior art, the Examiner takes this interpretation.) However, means for literally delivering a drug treatment to a human subject do not seem to be within the scope of the Applicant’s specification.
For the reason outlined above, this portion of the claim is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore claim 23 is indefinite. This rejection applies equally to independent claim 33 (which recites an analogous computer-implemented method), as well as to dependent claims 28 and 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Eke (primary reference) (Eke, Chima Stanley, et al. "Identification of optimum panel of blood-based biomarkers for Alzheimer’s disease diagnosis using machine learning." 2018 40th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC). IEEE, 2018.)
Karakaya (Karakaya T, Fußer F, Schroder J, Pantel J. Pharmacological treatment of mild cognitive impairment as a prodromal syndrome of Alzheimer's disease. Current neuropharmacology. 2013 Jan 1;11(1):102-8.)
Sattlecker M, Kiddle SJ, Newhouse S, Proitsi P, Nelson S, Williams S, Johnston C, Killick R, Simmons A, Westman E, Hodges A. Alzheimer's disease biomarker discovery using SOMAscan multiplexed protein technology. Alzheimer's & Dementia. 2014 Nov 1;10(6):724-34. Supplemental table 1, 125 pages (pdf). Supplemental material available at: https://alz-journals.onlinelibrary.wiley.com/doi/10.1016/j.jalz.2013.09.016, retrieved 11/10/22.
Shi (Shi, L. et al. A decade of blood biomarkers for Alzheimer’s disease research: An evolving field, improving study designs, and the challenge of replication. J. Alzheimer’s Dis. 62, 1181–1198. https://doi.org/10.3233/jad-170531 (2018).)
Tan (Tan CC, Yu JT, Tan L. Biomarkers for preclinical Alzheimer's disease. Journal of Alzheimer's Disease. 2014 Jan 1;42(4):1051-69.)

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Eke, Tan and Karakaya.
Regarding claims 23 and 33, Eke discloses a computer system (and a related method) for treating an asymptomatic or prodromal phase of Alzheimer's disease, the computer system comprising:
P. 3991, abstract: “With the increasing number of people living with Alzheimer’s disease (AD), there is a need for low-cost and easy to use methods to detect AD early to facilitate access to appropriate care pathways.” (Emphasis added.)
(i) a processor, and (ii) a storage medium that stores instructions which, when executed by the processor, cause the processor to:
The Examiner notes that both a processor and a storage medium are inherent in the Eke machine learning system.
(a) receive an input level, amount or concentration of at least five biomarkers selected from the group consisting of the biomarkers in Table 1A, determined in a sample from a subject having or suspected of having Alzheimer's disease, ...
P. 3992, first col.: “Data used in this study were obtained from ADNI (http://adni.loni.ucla.edu). ADNI phase 1 (ADNI1) baseline quality-controlled data of the concentration of 146 blood plasma proteins/biomarkers derived from a cohort of 112 Alzheimer’s disease patients and 58 healthy controls were downloaded alongside the demographic and clinical status of the subjects.” (Emphasis added.)P. 3992, second col.: “A brute force approach was used in making the choice of biomarker combinations to consider. All the possible combinations, also called panels, (consisting of 2, 3, 4, and 5 biomarkers) of the markers selected after the statistical analysis were computed. Each of the possible panels was used for the classification procedure described in Section D.”Eke also notes that “Complement C3 has been identified as a marker of brain atrophy in AD [20] and cerebral amyloid in non-demented elderly”. (Emphasis added.)For biomarkers, see p. 3993, table II, and mapping below. The Examiner notes that four separate biomarkers disclosed in Eke fall into the category of “globulin family”; The Eke reference therefore discloses a total of six biomarkers from Applicant’s table 1A.
Claim term in Table 1A
Written description support
Mapping in Eke reference (p. 3993, table II)
Apolipoprotein

Apolipoprotein E
Carnitine and conjugates
P. 20: includes carnitine (C3)
Compliment C3
Globulin family
P. 21: includes alpha-2 macroglobulin, alpha-1 macroblobulin (sic.), 
Alpha-1 microglobulin, Alpha-2 macroglobulin, Immunoglobulin M, Beta-2 microglobulin

(b) analyze and transform the input level, the amount or the concentration of the at least five biomarkers by organizing or modifying each input level, amount or concentration to derive at least one of a probability score, a fitting score and a classification label,
P. 3992, second col: “Support vector machine (SVM) supervised machine learning algorithm implemented in MATLAB (R2017b) was used to identify an optimum panel of biomarkers that met the desired performance. SVM is a machine learning algorithm that creates a hyperplane between data sets to indicate the class to which they belong.” (Emphasis added.)(cont.) “The classifier algorithm was trained and tested with each of the possible panels of markers described in Section C using 10-fold cross-validation technique. .... Performance was measured in terms of sensitivity, specificity, accuracy and area under the operating curve (AUC).” (Emphasis added.)See also p. 3993, fig. 1, reproduced below.

    PNG
    media_image1.png
    407
    545
    media_image1.png
    Greyscale

(c) generate an output, wherein the output is the at least one of the classification label, the fitting score and the probability score,
P. 3992, sec. D: “The classifier algorithm was trained and tested with each of the possible panels of markers described in Section C using 10-fold cross-validation technique.” The Examiner notes that in order for testing to occur, classification labels (AD -or- NO AD) must be generated by the system; these outputs are what is being tested.
(d) determine that the subject is affected with... Alzheimer's disease based at least in part on the output, ...
The Examiner notes that in Eke the ‘output’ (see step C above) is equivalent to a diagnosis, i.e. AD -or- NO AD.P. 3991, abstract: “With the increasing number of people living with Alzheimer’s disease (AD), there is a need for low-cost and easy to use methods to detect AD early to facilitate access to appropriate care pathways.”P. 3991, Introduction: “Of those that receive a dementia diagnosis, a significant number may have received it late, when extensive cell damage would have occurred and when treatments are less effective. In view of this, it is thought that providing accessible early diagnosis, may decrease the burden of dementia, facilitate access to evidence based pathway to treatment. It may also facilitate planning and timely receipt of suitable health and social care services [2].”
Eke discloses the application of machine learning (namely a SVM machine classifier) to the detection of AD, and also discloses the desirability of detecting AD ‘early’. However, Eke does not explicitly disclose applying the techniques described therein to detecting AD in the asymptomatic / prodromal stage. However, Tan discloses the feasibility of using a blood-based panel for this purpose:
PP. 1051-52 “Preclinical AD can be defined as a long continuum that AD neuropathological abnormalities begin to accumulate but cognitive ability is normal [3–6]. As tools that assist in detection and diagnosis of the disease, biomarkers for preclinical AD have become an area of great interest for both clinicians and researchers. Now that biomarkers for AD have become available, identification of preclinical AD in vivo in cognitively normal individuals is possible.” (Emphasis added.)P. 1056, Blood-based biomarkers, “Plasma and serum biomarkers reflect the underlying pathophysiological process of senile plaque formation, including Aβ protein, Aβ autoantibodies, platelet amyloid-β protein precursor (AβPP) isoforms.”P. 1056 “although there is no feasible blood biomarker in predicting AD conversion especially in relation to sensitivity and specificity based on current insufficient data, it is conceivable that combinations of plasma biomarkers can be used as surrogate indicators of disease risk for AD [62].”
At the time of filing, it would have been obvious to a person of ordinary skill to apply the early AD detection systems of Eke to detection of asymptomatic / prodromal phase AD because this would provide the most time to intervene and perhaps avoid debilitating mental or physical symptoms of AD. Indeed, this is probably what the authors of Eke had in mind when discussing the need “to detect AD early”. (See Eke abstract.) Additionally, (as noted above) although Eke does not seem to explicitly show results of presymptomatic AD diagnosis using a panel of biomarkers, they do show that a small panel of biomarkers can be effective for diagnosis during the dementia stage. (See p. 3992, sec. (II)(A).). Together these factors contribute to an obvious-to-try rationale: if a panel of biomarkers can diagnosis AD during a later stage, perhaps a similar panel could also be used to detect AD during the asymptomatic / prodromal phase?
The Examiner has also considered the expectation of success for identifying a suitable panel from among the biomarkers disclosed by Eke, and finds it to be reasonable. There are many possible five-biomarker panels to try. However, while the probability of success for any particular panel may be low, the marginal cost for analyzing an additional panel is very low. (This analysis is performed by computers using machine learning, in particular a support vector machine.)

Karakaya discloses the following further limitation which neither Eke nor Tan discloses:
(e) provide drug treatment to the subject thereby treating the subject for the asymptomatic or prodromal phase of Alzheimer’s disease,
wherein the drug treatment comprises a member selected from the group consisting of: beta-secretase 1 (BACE1) inhibitors, inhibitors of the aggregation and seeding of Tau or AB,anxiolytic drugs, anti-amyloid agents, anti-Tau agents, synaptic plasticity enhancers, neuroprotection enhancers, beta-secretase inhibitors, anti-inflammatory agents, and microbiota modulators.
Abstract: “Biomarkers may help to identify MCI as a prodromal phase of dementia, so it is important to use them to improve specificity of case selection in future studies. For MCI as a prodromal syndrome of AD, clinical trials with disease modifying drugs that target underlying pathological mechanisms such as amyloid-beta accumulation and neurofibrillary tangle formation may help develop effective treatment options in the future.” (Emphasis added.)P. 106, table 3, “Beta-secretase-1 (BACE) inhibitor”.P. 105: Anti-inflammatory Drugs. Also, PP. 105-06: Platelet Aggregation Inhibitors (Trifusal), “In addition to the antiplatelet effect, triflusal has an anti-inflammatory effect, which may explain a potential secondary preventive effect.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques of Karakaya for treating asymptomatic / prodromal AD with those of Eke and Tan for detecting early / asymptomatic / prodromal AD. The goals of any treatment are to comfort the patient while preventing (or at least slowing) the progression of a disease; these both applicable to early / asymptomatic / prodromal AD. Indeed, facilitating early treatment seems to be a motivation implied by the comment below from Eke:
P. 3991, second col. “Of those that receive a dementia diagnosis, a significant number may have received it late, when extensive cell damage would have occurred and when treatments are less effective.” (Emphasis added.)

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Eke, Tan, Karakaya, Shi and Sattlecker.
Regarding claims 28 and 38, Eke discloses the selection of six biomarkers from Table 1A, thus exceeding the five biomarkers recited in the independent claims. Eke discloses that 146 biomarkers are used in the study; (see excerpt below) however, the identity of these individual biomarkers was beyond the scope of that disclosure, and could not be immediately identified by the Examiner. Thus, Eke does not explicitly disclose wherein (a) further comprises receiving an input level, amount or concentration of at least 14 biomarkers.
P. 3992, sec. II A Clinical data: “Data used in this study were obtained from ADNI (http://adni.loni.ucla.edu). ADNI phase 1 (ADNI1) baseline quality-controlled data of the concentration of 146 blood plasma proteins/biomarkers derived from a cohort of 112 Alzheimer’s disease patients and 58 healthy controls were downloaded alongside the demographic and clinical status of the subjects. The Alzheimer’s disease subjects used in this study were at the dementia stage of the disease. Summary of the demographics of the subjects is shown in TABLE I.” (Emphasis added.)
However, the Examiner identified two additional reference (Sattlecker and Shi) which each disclose additional biomarkers from Applicant’s table 1A. These two reference—together with Eke—disclose at least twenty six biomarkers from Applicant’s table 1A, as identified in the table below.
Claim term in table 1A
Written description from Applicant’s specification
Mapping in reference
14-3-3 proteins

Sattlecker supplement, p. 1, “14-3-3 protein eta” and “gamma”
3,4-dihydroxoybutyrate

Sattlecker supplement, p. 1, “3-hydroxyisobutyrate dehydrogenase, mitochondrial”
Apolipoproteins

Eke, p. 3993, table II “apolipoprotein E”

Shi, p. 1189, second col. “apolipoprotein A-I (APO-A1)”
Clusterin

Shi, p. 1187, table 2
Complement system family
P. 21 : includes “complement factor H-related protein”
Shi, p. 1187, table 2 “Complement C3”, “Complement C4a, complement C8”, p. 1184, table 1 “complement factor H”
Fibronectin 1

Sattlecker, p. 728, table 2 “Fibronectin”, “Fibronectin FN1.4”
Gelsolin

Shi, p. 1184, table 1
Globin family
P. 21: includes haptoglobin 
Shi, p. 1189, first col. “haptoglobin”
Globulin family
P. 21: includes angiotensinogen, also haptoglobin, “alpha-2-macroglobulin”
Eke p. 3993, table II “Immunoglobulin M”

Shi “alpha-2 macroglobulin”
HGF activator

Sattlecker supplement, p. 12 “HGF activator”
Interleukin 1 receptor accessory protein

Shi, p. 1187, “IL-1ra”
Kininogen family

Sattlecker supplement, p. 15, “Kininogen, HMW, Single Chain” and “Kinnogen, HMW, Two Chain”
Proteasome complex family

Sattlecker supplement, p. 20, “Proteasome activator subunit 1” and “Proteasome subunit 1”
Serpin superfamily members
P. 22: includes “plasma protease Cl inhibitor”
Shi, p. 1184, table 1: “C1 inhibitor protein”
Serum amyloid P-component

Shi, p. 1187 ‘SAP’ (acronym defined at p. 1188 as Serum amyloid P”)
Transferrin receptor protein 1

Sattlecker supplement, p. 24 “Transferrin”
Transthyretin

Shi, p. 1187, table 2 “TTR”, acronym defined at p. 1188 as transthyretin


At the time of filing, it would have been obvious to a person of ordinary skill to modify the Eke system by considering, as candidate biomarkers, additional biomarkers as disclosed by both Shi and Sattlecker. All three disclosures are directed to the same problem: determining an optimal panel of biomarkers for facilitating early detection of Alzheimer’s disease. The following factors weight towards the Examiner’s finding of obviousness:
The more factors (biomarkers) that are considered, the less likely researchers are to overlook potentially good predictors. Thus, the more biomarkers considered, the better.
Additionally, although Eke does not seem to explicitly show results of presymptomatic AD diagnosis using a panel of biomarkers, they do show that a small panel of biomarkers can be effective for diagnosis during the dementia stage. (See p. 3992, sec. (II)(A).). They also note the desirability of early-stage AD diagnosis. (See p. 3991, abstract.) Together these factors contribute to an obvious-to-try rationale: if these biomarkers can diagnosis AD during a later stage, perhaps they could also be used to detect AD during a presymptomatic phase?
The Examiner has considered the expectation of success for identifying a suitable panel from among the biomarkers disclosed by the three references, and finds it to be reasonable. There are many possible 14-biomarker panels to try. However, while the probability of success for any particular panel may be low, the marginal cost for analyzing an additional panel is very low. (This analysis is performed by computers using machine learning, as recited in the independent claims.)
Although high-dimensional input spaces can increase the time or computing power required to train and execute a machine learning models, this can be addressed through feature selection techniques, which are common in the machine learning field.
In addition to the factors above, it would have been reasonable (at the time of filing) to hypothesize that some of the biomarkers of symptomatic AD were also biomarkers of presymptomatic AD. Such hypotheses can be tested by the same analysis disclosed by Eke, e.g. by support vector machine classification. (See Eke p. 3992.)

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Fiandaca discloses, inter alia, a discussion of the utility of using blood-based biomarker panels in detecting AD at early stages. (Fiandaca MS, Mapstone ME, Cheema AK, Federoff HJ. The critical need for defining preclinical biomarkers in Alzheimer's disease. Alzheimer's & Dementia. 2014 Jun;10:S196-212.)
Yang discloses a technique for using a panel of blood-based (plasma) biomarkers to detect AD dementia as well as MCI at the preclinical stage of AD. The excerpts are particularly relevant. (US 2014/0370518.)
[0007] “One of the most promising body fluids is blood which the most reliable, convenient and familiar clinical sample. However, the concentrations of biomarkers in blood are very low, so low that they are expressed at the level of pg/ml. Ultra-high-sensitivity assay technologies are needed for the detection of these ultra-low-concentration biomarkers.”[0080] “Therefore, the experiment proved that the SQUID IMR assay on plasma biomarkers was a promising diagnostic aid not only to detect AD dementia but also to identify MCI at the preclinical stage of AD.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124